Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
The following is an Allowance in response to the amendments filed on 5/9/2022.
Claims 1, 8 and 15 are currently amended.
Claims 2-7, 9-14 and 16-21 were previously presented.
Therefore, claims 1-21 are pending and allowed below.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the 35 USC 101 in view of Alice rejections, Applicant's arguments have been fully considered and they are persuasive (please see the remark on pages 10-12).  The rejections are withdrawn in the light of Applicant’s claims amendments.
Regarding the 35 USC 103 rejections, Eicher et al. (2006/0010032) teaches a method, system and computer program product for evaluating and quantifying the risk, performance and potential of an asset management business are disclosed. Experiential data generated by the business' processes is extracted and used as source data in evaluating the business. Experiential data includes both qualitative and quantitative information compiled from operating systems, databases, applications, workflows, interviews, paper-based files and financial records. Business processes are measured individually and then collectively to understand the business as a whole. A set of metrics and a series of algorithms are used to measure the risk, performance and potential of the business drawing from the outset on the experiential data collected and a comparison of the business process workflows to quality control checks.  Menendez (2007/0150319) teaches a method and apparatus are provided for processing an insurance claim. The method includes the steps of receiving a claim for a loss from an insured through an Internet connection and determining a policy type from the claim. The method further includes the steps of retrieving a set of keywords based upon the policy type, matching the retrieved set of keywords with words contained within the received claim, assigning an adjuster to the claim when any matched words of the matching step meets a predetermined criterias and paying the claim without assigning the claim to an adjuster when the matching does not meet the predetermined criteria and any auxiliary criteria.  Jensen (2013/0151631) teaches methods, systems, and computer program products may aggregate data in electronic communications. The method may include detecting, by a computer system, receipt of one or more text-based electronic communications, and identifying, by the computer system, first data of interest with a predetermined characteristic in the text-based electronic communications. The method may additionally include extracting, by the computer system, the identified first data of interest from the text-based electronic communications, and obtaining, by the computer system, an initial first set of associated data that is associated with the extracted first data of interest from at least one electronic resource external to the computer system. The method may further include displaying, by the computer system and independently of the text-based electronic communications and the at least one electronic resource, the extracted first data of interest with the obtained initial first set of associated data.  The combination of prior arts of record would be hind-sight reasoning to combine the individual elements disclosed in the prior art in order to achieve Applicant's claimed invention.  Thus, the claims are defined over the prior arts.
  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Friday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Ben Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIEN C NGUYEN/Primary Examiner, Art Unit 3694